                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 TODD MANESS,                              )
                                           )
                   Plaintiff,              )
                                           )
              v.                           )
                                           )
 THE VILLAGE OF PINEHURST,                 )                1:20-CV-344
 NORTH CAROLINA, and EARL                  )
 PHIPPS, in his official capacity as       )
 Chief of Police of the Village of         )
 Pinehurst Department and in his           )
 individual capacity,                      )
                                           )
                  Defendants.              )
                                           )
 THE VILLAGE OF PINEHURST,                 )
 NORTH CAROLINA,                           )
                                           )
                  Third-Party Plaintiff,   )
                                           )
             v.                            )
                                           )
 SITEMED NORTH AMERICA, LLC                )
                                           )
                  Third-Party Defendant.   )

                       MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

      After a former police officer sued the Village of Pinehurst for discrimination and

wrongful termination, the Village filed a third-party complaint against SiteMed North

America, LLC. The Village seeks indemnification or contribution for the officer’s claims

under the Genetic Information Nondiscrimination Act. SiteMed moves to dismiss the

third-party complaint for failure to state a claim. Because GINA does not authorize




     Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 1 of 11
claims for indemnification or contribution and it pre-empts state law indemnity claims,

SiteMed’s motion to dismiss will be granted.

                                     Background and Facts

        Todd Maness, a former Pinehurst police officer, filed this action against the Village

asserting nine causes of action arising out of the termination of his employment. Doc. 11.

Relevant to the pending motion are his three claims for GINA violations. Id. at 12–17. He

contends, among other things, that the Village violated GINA by requiring him to fill out a

form asking whether he or his immediate family members “currently had, or had a history

of, a variety of diseases or disorders including: heart disease; stroke; cancer; high blood

pressure; or diabetes.” Id. at ¶¶ 33–34; see also Doc. 11-1 at 1. According to Mr.

Maness, he was required to fill out this form before he could provide blood and urine

samples collected as a condition of his employment. Doc. 11 at ¶¶ 29–31.

        According to the Village’s complaint against SiteMed, which the Court accepts as

true for purposes of the motion to dismiss, the Village contracted with SiteMed to

provide health and wellness examinations for members of the Village Police Department.

Doc. 22 at ¶ 10.1 SiteMed provided the form at issue to the Village, which the Village

then gave to employees to complete as part of SiteMed’s collection of the required blood


   1
      All citations to Doc. 22 refer to the Third-Party Complaint against SiteMed, beginning on
page 16 of the Village’s Answer and Third-Party Complaint, unless otherwise stated. The Court
may consider the contract, which is cited extensively in the Third-Party Complaint, without
converting SiteMed’s motion to dismiss into one for summary judgment. Am. Chiropractic Ass’n
v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004) (holding that a court may consider
certain extrinsic evidence in ruling on a 12(b)(6) motion if it was “integral to and explicitly relied
on in the complaint” and the opposing party does not challenge its authenticity). The Village
does not dispute the authenticity of the contract. Doc. 32 at 2 n.2.


                                                    2



       Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 2 of 11
and urine samples. Id. at ¶¶ 14–16. In their contract, SiteMed “agree[d] to comply with

all applicable federal, state and local regulations and requirements pertinent to the . . .

service being provided.” Id. at ¶ 11; see also Doc. 31-1 at 2. The Village relied on this

promise and SiteMed’s expertise and had no role in developing any part of the SiteMed

form. Doc. 22 at ¶¶ 8–10, 16.

        In their contract, the parties included a “hold harmless” provision in which

SiteMed agreed to indemnify the Village from certain losses and costs. Specifically, the

contract provided that:

        SiteMed agrees to protect, defend, indemnify, and hold the Village of
        Pinehurst and its officers, employees, and agents free and harmless from and
        against any and all losses, penalties, damages, settlements, costs, charges,
        professional fees or other expenses or liabilities of every kind and character
        arising out of or relating to any and all claims, liens, demands, obligations,
        actions, proceedings or causes of action of every kind and character in
        connection with or arising directly or indirectly out of this agreement and/or
        the performance hereof and caused by the negligence of SiteMed. SiteMed
        further agrees to investigate, handle, respond to, provide defense for, and
        defend any such claims . . . [and] to bear all other costs and expenses related
        thereto, even if [any such claims are] groundless, false or fraudulent.

Doc. 31-1 at 3;2 see also Doc. 22 at ¶¶ 12–13. Based on these provisions, the Village

asserted third-party state law claims against SiteMed for indemnification and,

alternatively, for contribution if “it is determined that the Village is in any way liable to

Plaintiff for the conduct stated herein[.]” Doc. 22 at ¶¶ 18–26.3


   2
    The contract refers to SiteMed as “Service Provider” but the Court has used SiteMed’s
name in the block quote for clarity and ease of reading.
   3
     The Village clarified in its response in opposition to SiteMed’s motion to dismiss that “its
claims for indemnification and/or contribution against SiteMed are only sought with respect to


                                                  3



       Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 3 of 11
                                         Discussion

 I.    Indemnification or contribution under the Genetic Information
       Nondiscrimination Act

       The parties have not cited, and the Court has not found, any decision by any court

deciding whether GINA authorizes claims for indemnification or contribution. But there

are many opinions deciding the same issue under federal statues similar to GINA and

holding that claims for indemnification and contribution are not allowed. Those cases

provide significant guidance and their reasoning applies to contribution and indemnity

claims asserted when GINA violations are at issue.

       In 1981, the Supreme Court decided two cases involving contribution for claims

asserted under federal statutes. Northwest Airlines, Inc. v. Transp. Workers Union of

Am., AFL-CIO, 451 U.S. 77 (1981); Tex. Indus., Inc. v. Radcliff Materials, Inc., 451 U.S.

630 (1981). Those cases establish that a right of contribution may be created in either of

two ways: “first, through the affirmative creation of a right of action by Congress, either

expressly or by clear implication; or, second, through the power of federal courts to fashion

a federal common law.” Tex. Indus., 451 U.S. at 638 (citing Northwest Airlines, 451 U.S.

at 90–91). The cases also provide guidance in how to evaluate these two questions.

       In Northwest Airlines, female flight attendants asserted that the airline violated

their rights under the Equal Pay Act and Title VII. 451 U.S. at 81. The airline brought




Plaintiff’s GINA claims (to the extent based on the unlawful questions in the SiteMed form).
The Village does not seek relief against SiteMed concerning Plaintiff’s claims under the ADA or
state law, nor does it seek relief concerning any of its alleged independent conduct, including
Plaintiff’s alleged termination.” Doc. 32 at 3 n.3.
                                                 4



      Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 4 of 11
an action for contribution against the flight attendants’ union based on a contractual

agreement. Id. at 82. The Court held that neither the Equal Pay Act nor Title VII

expressly or impliedly creates a right to contribution in favor of employers. Id. at 91.

Neither statute created an express right to contribution, employers were not part of the

class in which the statutes were enacted to protect, the remedial schemes were

comprehensive and did not indicate any intent to authorize additional remedies, and the

legislative histories provided no support for the argument that the statutes authorized

contribution claims. Id. at 91–94. For these same reasons, it would be “improper” to add

a federal common law “right to contribution to the statutory rights that Congress created

in the Equal Pay Act and Title VII.” Id. at 98.

       Later that same term, the Court held in Texas Industries that there was no right to

contribution under federal antitrust statutes or federal common law. 451 U.S. at 646.

The Court similarly looked at the express language of the statutes, Congressional intent,

and legislative histories to determine that Congress neither expressly nor implicitly

intended to create a right to contribution. Id. at 639–40.

       Following Northwest Airlines and Texas Industries, many courts have held that

claims for contribution are not allowed under other federal statutes and have applied the

same framework to dismiss claims for indemnity. See, e.g., Scalia v. Emp’r Sols. Staffing

Grp., LLC, 951 F.3d 1097, 1104 (9th Cir. 2020) (holding the FLSA does not provide a

right to contribution or indemnification); Bowers v. Nat’l Collegiate Athletics Ass’n, 346

F.3d 402, 433 (3d Cir. 2003) (holding there is no right to contribution under section 504 of

the Rehabilitation Act or Title II of the ADA); Anderson v. Loc. Union No. 3, Int'l Bd. of

                                               5



     Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 5 of 11
Elec. Workers, AFL-CIO, 751 F.2d 546, 548 (2d Cir. 1984) (holding there is no right to

indemnification for Title VII claims or for contribution or indemnification for § 1981

claims, following Northwest Airlines).

        A. Does GINA create an express or implied right to indemnification or
           contribution?

        As the parties agree, GINA does not contain express language providing for

indemnification or contribution. “In determining whether a federal statute that does not

expressly provide for a particular private right of action nonetheless implicitly created

that right, [the] task is one of statutory construction.” Northwest Airlines, 451 U.S. at 91.

Factors relevant to Congress's intent include legislative history and the underlying

purpose and structure of the statutory scheme. Id. “[U]nless this congressional intent can

be inferred from the language of the statute, the statutory structure, or some other source,

the essential predicate for implication of a private remedy . . . does not exist.” Id. at 94.

        The legislative history of GINA does not contain any reference, adverse or

favorable, to contribution or indemnification under 42 U.S.C. § 2000ff for employment

discrimination claims. See, e.g., 153 CONG. REC. HR4083-01 (2007); 154 CONG. REC.

S3309-03 (2008); S. REP. No. 110-28(I) (2007); H.R. REP. No. 110-28(I)–(IV) (2008).4

GINA was designed to eliminate employment discrimination based on genetic

information. See generally, Bradley A. Areheart, Jessica L. Roberts, Gina, Big Data, and

the Future of Employee Privacy, 128 Yale L.J. 710, 716 (2019). It identifies conduct that


   4
   Contribution is mentioned in this legislative history, but only in reference to Title I of
GINA related to Health Insurance Companies and premium contribution.


                                                   6



       Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 6 of 11
is an unlawful employment practice by an employer, see § 2000ff-1(a), and it lists

specific exceptions permitting the acquisition of genetic information. See § 2000ff-1(b).

The circumstances are defined, and the remedies and enforcement are specified in §

2000ff-6(a).

       GINA’s remedial scheme is comprehensive. The remedies and enforcement

section explicitly incorporates the enforcement and remedial provision of Title VII, and

courts have uniformly held that contribution and indemnification are not allowed under

Title VII. See, e.g., Northwest Airlines, 451 U.S. at 95 (holding Title VII does not create

a right to contribution); Anderson, 751 F.2d at 548 (2d Cir. 1984) (extending Northwest

Airlines rationale to Title VII claims for indemnification).

       The view that GINA does not authorize claims for contribution or indemnification

is strengthened by the regulatory system that implements GINA. The regulation places

the burden on employers, not their contractors, to “tell health care providers not to collect

genetic information, including family medical history, as part of a medical examination

intended to determine the ability to perform a job,” as well as requiring employers to

“take additional reasonable measures within its control if it learns that genetic

information is being requested or required.” 29 C.F.R. § 1635.8(d).

       Nowhere within the statute, its structure, or otherwise, does GINA contemplate the

right to contribution or indemnification. The Village has not identified anything to

indicate an intent on the part of Congress to create a right to contribution or

indemnification in favor of employers under GINA. The Village does not have an

express or implied right to contribution or indemnification under GINA.

                                                7



     Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 7 of 11
        B. Does federal common law create a right of indemnification or
           contribution?

        No federal common law right to contribution or indemnification arises under

GINA. A cause of action is only cognizable under federal common law in two contexts:

(1) where a cause of action “is necessary to protect uniquely federal interests;” or (2)

where Congress “has given the courts the power to develop substantive law.” Tex.

Indus., 451 U.S. at 640.5

        GINA does not implicate a uniquely federal interest. Uniquely federal interests

include cases concerning the rights and obligations of the United States, interstate

disputes, international disputes, relations with foreign nations, and admiralty cases. Id. at

641. The right to indemnification or contribution under GINA is not related to any of

these issues or areas of law.

        As discussed, supra, GINA does not mention contribution or indemnification in

any relevant context and it does not give the courts the power to create additional

remedies. The Supreme Court held that federal courts “are courts of limited jurisdiction

that have not been vested with open-ended lawmaking powers.” Northwest Airlines, 451

U.S. at 95. In the face of comprehensive legislative schemes, courts may not “fashion

new remedies that might upset carefully considered legislative programs.” Id. at 97.

GINA is such a comprehensive legislative scheme, and there is no federal common law

right to contribution or indemnity.



   5
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
                                                  8



       Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 8 of 11
II.    Indemnification or contribution under contract

       The Village seeks indemnification or contribution from SiteMed based on the

express language of the contract. “[W]hen the language of a contract is clear and

unambiguous, the court must interpret the contract as written.” Root v. Allstate Ins. Co.,

272 N.C. 580, 583, 158 S.E.2d 829, 832 (1968).

       The contract here does not mention contribution. See supra at p. 3. The Court will

not “read in” a contribution provision where it does not exist. See E.E.O.C. v. Blockbuster

Inc., No. RWT 07cv2612, 2010 WL 290952, at *2 (D. Md. Jan. 14, 2010) (declining to

read any right to contribution into a “hold harmless” provision of a service agreement that

“neither suggests any right to contribution nor applies to any violation of Title VII.”).

       The plain language of the contract provides for indemnification, which would

usually be an enforceable provision. But such contracts cannot be enforced under state

law if pre-empted by a federal law. Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d

597, 602 (4th Cir. 2010). The Fourth Circuit has held that state law indemnity claims

under the Fair Housing Act, the Americans with Disabilities Act, the Fair Labor

Standards Act, and the Securities Exchange Act are pre-empted because allowing a claim

for indemnity would undermine the regulatory purposes of those laws. See Id. at 602

(FHA and ADA); Lyle v. Food Lion, Inc., 954 F.2d 984, 987 (4th Cir. 1992) (FLSA);

Baker, Watts & Co. v. Miles & Stockbridge, 876 F.2d 1101, 1108 (4th Cir. 1989)

(Securities Exchange Act). As explained in Niles Bolton:

       The principal purpose of the ADA is to (1) provide a clear and
       comprehensive national mandate for the elimination of discrimination
       against individuals with disabilities and (2) to provide clear, strong,

                                                 9



      Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 9 of 11
       consistent, enforceable standards addressing discrimination against
       individuals with disabilities. The primary purpose of the FHA is to provide
       for fair housing throughout the United States. Furthermore, compliance with
       the ADA and FHA . . . is nondelegable in that an owner cannot insulate
       himself from liability for discrimination in regard to living premises owned
       by him and managed for his benefit merely by relinquishing the
       responsibility for preventing such discrimination to another party.

602 F.3d at 602. “Allowing an owner to completely insulate itself from liability for an

ADA or FHA violation through contract diminishes its incentive to ensure compliance

with discrimination laws.” Id.

       District courts have followed these cases to prohibit state law indemnity claims for

other violations of employment discrimination law. See, e.g., Blockbuster, Inc., 2010 WL

290952, at *3–4 (Title VII); Baltimore Cty. v. Buck Consultants, LLC, No. RDB-15-

0089, 2016 WL 1222155, at *7 (D. Md. Mar. 29, 2016) (ADEA); Thurmond v. Drive

Auto. Indus. of Am., Inc., 974 F. Supp. 2d 900, 908 (D.S.C. 2013) (Title VII).

       Here, the Village seeks to “completely insulate” itself from the consequences of

violating employment discrimination provisions in a federal statute, just as in Niles

Bolton. See 602 F.3d at 602. GINA, like the ADA and the FHA, is a statute whose

principal purpose is regulatory. It provides a comprehensive scheme which is similar to

ADA, the ADEA, Title VII, and other federal statutes implemented to prevent

employment discrimination on impermissible grounds. And, as noted, supra, this is a

nondelegable duty. See 29 C.F.R. § 1635.8(d). Allowing the Village to insulate itself

from liability would undermine the regulatory purpose of GINA and diminish the

Village’s incentive to ensure compliance with GINA. See Niles Bolton, 602 F.3d at 602.

Thus, the Village’s indemnification claims are pre-empted.

                                              10



     Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 10 of 11
                                        Conclusion

       The Village’s third-party claims for indemnification or contribution under GINA

will be dismissed for failure to state a claim. There is no express or implied right to

indemnification or contribution under GINA, and the Court declines to fashion a common

law remedy allowing such in the face of GINA’s comprehensive remedial scheme. The

Village’s state law claims will be dismissed because the Village did not contract for

contribution, and contractual indemnification claims based on GINA would undermine

GINA’s regulatory purpose and are pre-empted.

       It is ORDERED that the third-party defendant SiteMed North America, LLC’s

motion to dismiss the third-party complaint, Doc. 29, is GRANTED and all claims

against SiteMed North America, LLC are DISMISSED.

      This the 23rd day of February, 2021.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               11



     Case 1:20-cv-00344-CCE-LPA Document 37 Filed 02/24/21 Page 11 of 11
